Citation Nr: 1628603	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to May 26, 2009.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to an increased rating for hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2009, the Veteran was granted service connection for tinnitus and assigned a 10 percent rating effective September 30, 2008.  He appealed, seeking a higher evaluation.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (CAVC or the Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no legal basis upon which to award a higher rating. 

The Board is sympathetic to the Veteran's complaints that his tinnitus is frustrating and interferes with his hearing and ability to concentrate.  However, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.

Accordingly, a schedular rating for tinnitus in excess of 10 percent is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  It would appear that the Veteran's primary symptom is ringing in his ears that interferes with his hearing and ability to concentrate, which is essentially what is being compensated by the schedular rating he receives.  Moreover, to the extent that the schedular rating is not found to adequately contemplate his tinnitus symptomatology, the fact remains that the evidence does not show that the Veteran's tinnitus causes an exceptional disability picture.  For example, the Veteran has never been hospitalized as a result of his tinnitus and his tinnitus is not shown to cause marked interference with employment.  At VA examinations in January 2009 and March 2011, the Veteran reported that he was assigned different work duties and has difficulty following instructions due to his tinnitus and did not report that he was unable to work due to his tinnitus.  As such, referral for an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged he is unemployable on account of his tinnitus.  Thus, Rice is inapplicable. 


ORDER

A rating in excess of 10 percent on an extraschedular basis for tinnitus is denied.


REMAND

The Veteran was granted service connection for hearing loss in January 2009 and assigned a noncompensable rating effective September 30, 2008.  The last VA examination for his hearing loss was conducted in March 2011, over five years ago.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's hearing loss.

Regarding the claim for TDIU, the Veteran filed his claim on February 18, 2009.  He was granted a 100 percent rating for his posttraumatic stress disorder (PTSD) effective May 27, 2009.  As such, the period from February 18, 2009 to May 26, 2009 remains on appeal.  Furthermore, he has reported in multiple statements that he receives Social Security Administration (SSA) disability benefits due to his service connected disabilities.  The VA does not have any records from SSA.

As such, these records are potentially pertinent to his claim and should be obtained for consideration in connection with his claim for TDIU from February 18, 2009 to May 26, 2009.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from Social Security Administration  and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records regarding the Veteran's entitlement to disability benefits.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hearing loss. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


